MCDONALD, J.,
with whom BERDON, J., joins, dissenting. I would affirm the judgment of the trial court.
The majority would remove any suggestion found in Ralston Purina Co. v. Board of Tax Review, 203 Conn. 425, 525 A.2d 91 (1987), that drastic circumstances affecting the value of particular real estate might offer a taxpayer some relief before the next revaluation, sometime in the, perhaps distant, future. See footnote 1 of this dissent.
*92The road to this unfortunate result began with Uniroyal, Inc. v. Board of Tax Review, 182 Conn. 619, 629, 438 A.2d 782 (1981), in which this court held that the exclusive remedy for variations in real estate values due to changing real estate market conditions is the decennial revaluation mandated by law. In Uniroyal, Inc., the plaintiffs sought a revaluation of their property, claiming that the town was taxing their properties at a disproportionately high ratio of assessed value to sales price. Id., 623-24. This court observed that “the remedy for variations in the effect of market conditions on different parcels is set forth in General Statutes § 12-62. The remedy of revaluation was established by the legislature and it was the judgment of the legislature that the remedy need only be available once each decade.” Id., 629. In reaching this decision, the court noted: “The plaintiffs’ property most likely benefited from continued use of the 1971 valuation figures for assessment purposes throughout the 1970s and the failure of the 1971 figures to reflect property value increases in subsequent years as much as any other property owner. Such variation accruing within ten-year periods is a permissible variation under the legislative scheme for assessment.” Id. In Uniroyal, Inc., this court refused to order an interim revaluation of the property based on general real estate market fluctuations, reasoning that every taxpayer was affected equally by the general fluctuation in real estate values.
In Ralston Purina Co. v. Board of Tax Review, supra, 203 Conn. 439, this court transformed the general real estate market conditions at issue in Uniroyal, Inc. into “market conditions” affecting a particular business conducted on a taxpayer’s commercial property. The court refused to grant interim relief to a taxpayer whose real estate was severely and particularly devalued, not due to general fluctuations in the real estate market, but, *93rather, solely from “changes in market conditions in the mushroom industry.” Id., 433. As Justice Shea noted in his dissent, “[t]his reduction of more than two-thirds [in the value of the plaintiffs’ property] resulted from circumstances uniquely concerning the plaintiffs’ property and not affecting other property in the town.” Id., 442 (Shea, J., dissenting). Under these circumstances, Justice Shea concluded that the defendant board of tax review had a duty to “equalize and adjust the valuations and assessment lists . . . .” Id., citing General Statutes § 12-111.
In this case, the plaintiff is bearing a disproportionate tax burden due to changes in the nursing home business, not general real estate market trends. As a result of these changes, he sold his business but his repeated attempts thereafter to sell the property were unsuccessful because the property was no longer suited for a nursing home. For tax years 1995 and 1996, the plaintiffs property was assessed at $406,000, even though the trial court determined that the fair market value of the property was then $80,000.
In holding that the plaintiff is not entitled to an interim revaluation of his property, the majority focuses upon the plaintiffs testimony that his decision to go out of business “was in response to changes in market conditions.” These market conditions were not, of course, general real estate market conditions, but market conditions in the nursing home business. Following Ralston Purina Co., the majority concludes that these market fluctuations are insufficient to compel a so-called “interim revaluation”1 of the plaintiffs property. The *94net effect of the majority’s decision leaves the plaintiff bearing a wholly disproportionate share of the tax burden, since only his property has been subject to the effects of the changes in the nursing home industry. Such an unfair burden warrants judicial intervention. See Chamber of Commerce of Greater Waterbury, Inc. v. Waterbury, 184 Conn. 333, 336, 439 A.2d 1047 (1981) (“[a]ny circumstances indicating that a disproportionate share of the tax burden is being thrust upon a taxpayer would warrant judicial intervention”).
In part II C of its opinion, the majority states that permitting interim revaluations in cases such as this one would “provide an incentive for owners of struggling businesses to go out of business in order to reduce their taxes rather than to make every reasonable effort to improve their businesses and to continue competing. As a result, property that would otherwise be put to use might he unused.” The majority here advances a tax policy with the goal of forcing owners of struggling businesses to carry on rather than selling their businesses. This is contrary to the United States constitution,2 which grants each person freedom to invest capital and labor where and when that person chooses.
For the foregoing reasons, I would affirm the judgment of the trial court.
Accordingly, I dissent.

 The term “interim” envisions an end to the period of assessment, which is far from certain at this time. The fact is that the city of Waterbury has not complied with the mandate that it revalue property every decade. See General Statutes (Rev. to 1995) § 12-62. The city of Waterbury has not revalued real properly since 1980, and the tax years at issue in this case are 1995 and 1996. The majority’s decision compounds the evils of what has become, in many tax districts, a permanent assessment valuation.


 Section 1 of the thirteenth amendment to the United States constitution provides: “Neither slavery nor involuntary servitude, except as a punishment *95for crime whereof the party shall have been duly convicted, shall exist within the United States, or any place subject to their jurisdiction.”